EXHIBIT 10.1

 

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

MARKWEST ENERGY PARTNERS, L.P.,

as the Borrower,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

and

 

The Agents and Lenders from Time to Time Parties Thereto,

 

Dated as of December 29, 2011

 

WELLS FARGO SECURITIES, LLC

and

RBC CAPITAL MARKETS,

as Joint Lead Arrangers

 

and

 

WELLS FARGO SECURITIES, LLC,

and

RBC CAPITAL MARKETS

as Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (herein called
the “Amendment”) dated as of December 29, 2011 among MARKWEST ENERGY PARTNERS,
L.P., a Delaware limited partnership (“Borrower”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Swingline Lender, and Issuing Bank, and
the several banks and other financial institutions or entities from time to time
parties to the Existing Credit Agreement defined below (“Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Administrative Agent, Issuing Bank, Swingline Lender and
Lenders entered into that certain Amended and Restated Credit Agreement dated as
of July 1, 2010, as amended by a First Amendment to Amended and Restated Credit
Agreement dated September 7, 2011 (as amended, the “Existing Credit Agreement”),
for the purpose and consideration therein expressed, whereby Lenders became
obligated to make Revolving Loans to Borrower as therein provided; and

 

WHEREAS, Borrower, Administrative Agent, Issuing Bank, Swingline Lender and
Lenders desire to amend the Existing Credit Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Existing Credit Agreement, in
consideration of the loans which may hereafter be made by Lenders to Borrower,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS AND REFERENCES

 

Paragraph 1.1                Terms Defined in the Existing Credit Agreement. 
Unless the context otherwise requires or unless otherwise expressly defined
herein, the terms defined in the Existing Credit Agreement shall have the same
meanings whenever used in this Amendment.

 

Paragraph 1.2                Other Defined Terms.  Unless the context otherwise
requires, the following terms when used in this Amendment shall have the
meanings assigned to them in this Paragraph 1.2.

 

“Amendment Documents” means this Amendment and all other documents or
instruments delivered in connection herewith.

 

“Credit Agreement” means the Existing Credit Agreement as amended hereby.

 

“Second Amendment Effective Date” means December 29, 2011.

 

ARTICLE II.

 

AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Paragraph 2.1                Cover Page.  The cover page of the Existing Credit
Agreement is amended to delete the figure “$750,000,000” and substitute
therefore the figure “$900,000,000”.

 

--------------------------------------------------------------------------------


 

Paragraph 2.2                Additional Defined Terms.  Section 1.01 of the
Existing Credit Agreement is amended to add the following definitions:

 

“Houston 1 means the first train of MWLM&R’s natural gas processing plant
located near Houston, Pennsylvania, having a processing capacity of
approximately 35 MMcf per day and generally referred to as the Houston 1 Plant.”

 

“Houston 2 means the second train of MWLM&R’s natural gas processing plant
located near Houston, Pennsylvania, having a processing capacity of
approximately 120 MMcf per day and generally referred to as the Houston 2
Plant.”

 

“Houston 3 means the third train of MWLM&R’s natural gas processing plant
located near Houston, Pennsylvania, having a processing capacity of
approximately 200 MMcf per day and generally referred to as the Houston 3 Plant
.”

 

“Liberty JVs means any subsidiary or joint venture that may from time to time be
directly or indirectly formed or acquired by MWLM&R or MWU to engage in a
Permitted Business.”

 

“Majorsville 4 means the fourth train of MWLM&R’s natural gas processing plant
located near Majorsville, West Virginia, that, once constructed and operational,
will have a processing capacity of approximately 200 MMcf per day and generally
referred to as the Majorsville 4 Plant.”

 

“MarkWest MWU Member means MarkWest Utica Operating Company, L.L.C.”

 

“MWLM&R Acquisition means the acquisition of the 49% interest of MWLM&R held by
Affiliates of The Energy & Minerals Group.”

 

“MWLM&R Collateral Assets means (a) the natural gas processing facilities owned
and operated by MWLM&R generally known and identified as Houston 1, Houston 2,
Houston 3 and Majorsville 4 and (b) all plant, property and equipment related
solely thereto and all contracts and revenues related solely thereto or
generated solely thereby.”

 

“MWLM&R Non-Collateral Assets means all assets of MWLM&R owned as of the Second
Amendment Effective Date other than MWLM&R Collateral Assets.”

 

“MWU means MarkWest Utica EMG, L.L.C., which shall become a joint venture
between the MarkWest MWU Member and The Energy & Minerals Group or one of its
Affiliates to engage in a Permitted Business.”

 

“MWU JV Transaction means the transaction whereby MWU will become a joint
venture between the MarkWest MWU Member and The Energy & Minerals Group or one
of its Affiliates.

 

“Permitted Business” means the Midstream Business involving assets located
primarily within, or originating within, Pennsylvania, West Virginia, Kentucky
or Ohio.

 

2

--------------------------------------------------------------------------------


 

“Second Amendment means that certain Second Amendment to Amended and Restated
Credit Agreement dated as of December 29, 2011, among the Borrower, the
Guarantors, Wells Fargo Bank, National Association, as Administrative
Agent, Issuing Bank and Swingline Lender and all of the Lenders.”

 

“Second Amendment Effective Date means December 29, 2011.”

 

“Second Amendment Fee Letter means the letter agreement, dated December 29,
2011, between the Borrower and Wells Fargo Securities, LLC.”

 

Paragraph 2.3                Existing Defined Terms.

 

(a)                                  The following definitions in Section 1.01
of the Existing Credit Agreement are hereby amended in their entirety to read as
follows:

 

“Agreement means this Agreement, which amends and restates in its entirety the
Original Credit Agreement, as amended by the First Amendment and Second
Amendment, as this Agreement may be further amended, modified, supplemented or
restated from time to time in accordance with the terms hereof.”

 

“Commitment means, with respect to each Lender, the total aggregate commitment
of such Lender to make Revolving Loans pursuant to Section 2.01 and to acquire
participations in Letters of Credit and Swingline Loans pursuant to Section 2.05
and Section 2.15, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06, (b) reduced or increased (with such Lender’s consent)
from time to time (i) pursuant to Section 2.09 and (ii) pursuant to assignments
by or to such Lender pursuant to Section 10.07, (c) reduced or terminated
pursuant to Section 10.15, or (d) terminated pursuant to Section 8.02(a).  The
initial amount of each Lender’s Commitment is set forth on Annex I, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.  The initial aggregate amount of the Commitments is
$900,000,000.”

 

“Excluded Ventures means subsidiaries and joint ventures that are designated as
an Excluded Venture by the Borrower and continue to constitute Excluded Ventures
pursuant to Section 1.08; provided, however, that no Person may be designated an
Excluded Venture (and any previously designated Excluded Venture shall cease to
be an Excluded Venture) in the event that such Person guarantees any
Indebtedness of any Loan Party.  As of the Second Amendment Effective Date, each
of MWLM&R, MWU, MarkWest Pioneer, L.L.C., a Delaware limited liability company,
Centrahoma Processing LLC, a Delaware limited liability company, Wirth
Gathering, an Oklahoma general partnership, and Bright Star Partnership, L.P. a
Texas limited partnership have been designated as Excluded Ventures.  Excluded
Ventures shall also include any Liberty JVs from time to time formed by MWLM&R
or MWU at a time when MWLM&R or MWU, as applicable, constitute an Excluded
Venture.”

 

“Loan Documents means this Agreement, the First Amendment, the Second Amendment,
each Note, the Collateral Documents, the Issuing Documents, the Fee Letter, the
First Amendment Fee Letter, the Second Amendment Fee Letter, any Loan
Modification Agreement, and each and every other agreement executed in
connection with this Agreement; provided, however, that in no event shall any
Lender Hedging

 

3

--------------------------------------------------------------------------------


 

Agreement or any agreement in respect of Banking Services Obligations constitute
a Loan Document hereunder.”

 

“Senior Unsecured Notes means collectively (a) the 8.75% Series A and Series B
Senior Notes due 2018 of the Borrower and MarkWest Energy Finance Corporation,
as issuers, in the outstanding principal amount of $81,112,000 issued pursuant
to an Indenture dated April 15, 2008 among the Borrower, its Subsidiaries party
thereto and Wells Fargo, as trustee, (b) the 6.750% Senior Notes due 2020 of the
Borrower and MarkWest Energy Finance Corporation, as issuers, in the original
principal amount of $500,000,000 issued pursuant to an Indenture dated
November 2, 2010 among the Borrower, its Subsidiaries party thereto and Wells
Fargo, as trustee (the “Base Indenture”), as supplemented and amended by the
First Supplemental Indenture dated November 2, 2010, among the Borrower, its
Subsidiaries party thereto and Wells Fargo, as trustee, (c) the 6.50% Senior
Notes due 2021 of the Borrower and MarkWest Energy Finance Corporation, as
issuers, in the original principal amount of $500,000,000 issued pursuant to the
Base Indenture, as supplemented and amended by the Second Supplemental Indenture
dated February 24, 2011, among the Borrower, its Subsidiaries party thereto and
Wells Fargo, as trustee, (d) the 6.25% Senior Notes due 2022 of the Borrower and
MarkWest Energy Finance Corporation, as issuers, in the original principal
amount of $700,000,000 issued pursuant to the Base Indenture, as supplemented
and amended by the Third Supplemental Indenture dated October 25, 2011, among
the Borrower, its Subsidiaries party thereto and Wells Fargo, as trustee and
(e) such other senior unsecured notes as may be issued by Borrower as permitted
by Section 7.04(h), in each case as amended or supplemented from time to time.”

 

“Triggering Sale means receipt of any Insurance Payment or Net Cash Proceeds
from any Disposition (including from sales of stock or other equity interests in
Subsidiaries, MWLM&R or MWU and Dispositions by MWLM&R or MWU of all or
substantially all of their respective assets) (other than a Disposition
permitted by Section 7.07(a), (b), (d), (e), (f), (g), or (h)) by the Borrower
or any Subsidiary of the Borrower (or MWLM&R or MWU in connection with the sale
of all or substantially all of their respective assets) to any other Person
(other than to the Borrower or to a Wholly-Owned Subsidiary of the Borrower)
with respect to which the Net Cash Proceeds realized by the Borrower or any
Subsidiary (or, in the case of a Disposition by MWLM&R or MWU of all or
substantially all of their respective assets, the Loan Parties’ pro rata share
of such Net Cash Proceeds), for such Disposition, when aggregated with such Net
Cash Proceeds from all such Dispositions occurring since the Effective Date and
all Insurance Payments received by the Borrower or any of its Subsidiaries since
the Effective Date, in each case, to the extent not Reinvested, equals or
exceeds the Threshold Amount. The portion of such Net Cash Proceeds which have
not been Reinvested in excess of the Threshold Amount is herein called the
‘Reduction Amount.’”

 

Paragraph 2.4                Deleted Defined Terms.

 

(b)                                 The following definitions in Section 1.01 of
the Existing Credit Agreement are hereby deleted in their entirety:

 

“MWLM&R Available Cash”.

 

“MWLM&R LLC Agreement”.

 

4

--------------------------------------------------------------------------------

 


 

Paragraph 2.5                Excluded Ventures.  Section 1.08 of the Existing
Credit Agreement is hereby amended to add a new subsection (c) thereto to read
in its entirety to read as follows:

 

“(c)                            If and when Borrower or its Subsidiaries own,
directly or indirectly, 100% of the membership interest in MWLM&R, Borrower
shall (A) immediately subject any membership interest in MWLM&R not previously
pledged to the Administrative Agent to a Lien in favor of the Administrative
Agent for the benefit of the Secured Parties to secure the Obligations, (B) have
a period of not more than 120 days from the date it acquires 100% of the
membership interest in MWLM&R to cause MWLM&R to transfer the MWLM&R Collateral
Assets to MarkWest MWLM&R Member or any other Loan Party and to execute and
deliver to the Administrative Agent Collateral Documents (including Mortgages)
executed by MarkWest MWLM&R Member or such other Loan Party, in form and
substance reasonably satisfactory to the Administrative Agent, creating liens
and security interests in the MWLM&R Collateral Assets and (C) within 30 days
after the closing by Borrower or its Affiliates of the joint venture transaction
involving MWU, subject any Equity Interests owned by a Loan Party to a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties to
secure the Obligations.”

 

Paragraph 2.6                Commitment Fees and LC Fees.  Section 2.04 of the
Existing Credit Agreement is hereby amended to add a new subsection (g) thereto
to read in its entirety to read as follows:

 

“(g)                           The Borrower shall pay to Wells Fargo Securities,
LLC for its own account fees in the amounts and at the times specified in the
Second Amendment Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.”

 

Paragraph 2.7                Commitment Increases.  The figure “$1,000,000,000”
in Section 2.09(a)(viii) of the Existing Credit Agreement is hereby amended to
“$1,150,000,000”.

 

Paragraph 2.8                Subsidiaries and Other Investments.  Section 5.14
of the Existing Credit Agreement is hereby amended in its entirety to read as
follows:

 

“5.14                  Subsidiaries and Other Investments.  After giving effect
to the MWLM&R Acquisition and the MWU JV Transaction, (a) the Borrower will have
no Subsidiaries or Excluded Ventures other than those specifically disclosed in
Schedule 5.14 attached to the Second Amendment, all of the outstanding equity
interests in such Subsidiaries and Excluded Ventures that are directly or
indirectly owned by the Borrower have been validly issued, are fully paid and
non-assessable (such representations and warranties regarding full payment and
non-assessability being made only with respect to each Subsidiary that is
organized as a corporation), and (b) the Borrower has no material equity
investment in any other corporation or other entity other than those
specifically disclosed in Schedule 5.14.”

 

Paragraph 2.9                Representations Regarding MWLM&R and MWU. 
Section 5.22 of the Existing Credit Agreement is hereby amended in its entirety
to read as follows:

 

“5.22 Representations Regarding MWLM&R and MWU.

 

(a)                                  After giving effect to the MWLM&R
Acquisition, Borrower, through the MarkWest MWLM&R Member, will indirectly own a
100% membership interest in

 

5

--------------------------------------------------------------------------------


 

MWLM&R, at which time the entire 100% membership interest in MWLM&R will have
been pledged to the Administrative Agent to secure the Obligations.  After
giving effect to the MWU JV Transaction, Borrower, through the MarkWest MWU
Member, will indirectly own a 60% membership interest in MWU and the 60%
membership interest in MWU will have been pledged to the Administrative Agent to
secure the Obligations.

 

(b)                                 As of the Effective Date, MWLM&R has no
Subsidiaries.”

 

Paragraph 2.10 Financial Statements.  Section 6.01(a)(ii) of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

 

“(ii) for any Fiscal Year that MWLM&R or MWU prepare separate audited financial
statements for one or more of its respective members, within 90 days after the
end of each Fiscal Year of the Borrower, the balance sheets of MWLM&R and MWU as
at the end of such Fiscal Year, and the related statements of income and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year of MWLM&R and MWU, all in reasonable
detail, audited and accompanied by a report and opinion of independent certified
public accountants of nationally recognized standing, which report and opinion
shall be prepared in accordance with GAAP provided, however, that the
requirements set forth in this clause (ii) shall only apply so long as MWLM&R
and MWU, respectively, are designated as an Excluded Venture.”

 

Paragraph 2.11 Financial Statements.  Section 6.01(d) of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

 

“(d)                           Within 45 days after the end of each Fiscal Year,
Borrower shall deliver a one year projection/budget for (i) the Borrower and its
Subsidiaries on a consolidated basis for the year following such Fiscal Year,
(ii) MWLM&R, if MWLM&R is an Excluded Venture and will be delivering separate
audited financial statements for the prior Fiscal Year pursuant to
Section 6.01(a)(ii) and (iii) MWU, if MWU is an Excluded Venture and will be
delivering separate audited financial statements for the prior Fiscal Year
pursuant to Section 6.01(a)(ii).”

 

Paragraph 2.12 Certificates; Other Information.  Section 6.02(e) of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:

 

“(e)                            promptly, such additional information regarding
the business, financial or corporate affairs of MWLM&R, MWU or any Loan Party as
the Administrative Agent may from time to time reasonably request, which
information may include copies of any detailed audit reports, if any, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of the Borrower by independent accountants
in connection with the accounts or books of the Borrower, any Subsidiary or
MWLM&R or MWU (to the extent the Borrower has access thereto), or any audit of
any of them; and”

 

Paragraph 2.13 Notices.  Section 6.03(b) of the Existing Credit Agreement is
hereby amended in its entirety to read as follows:

 

“(b)                           of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including any of
the following events if such has resulted or

 

6

--------------------------------------------------------------------------------


 

could reasonably be expected to result in a Material Adverse Effect: (i) breach
or non-performance of, or any default under, a Contractual Obligation of any
Loan Party or of MWLM&R or MWU; (ii) any litigation, investigation by or
required by a Governmental Authority, proceeding or suspension of licenses or
permits between MWLM&R or MWU or any Loan Party and any Governmental Authority;
and (iii) any dispute, litigation, investigation or proceeding involving MWLM&R
or MWU or any Loan Party related to any Environmental Law;”

 

Paragraph 2.14 Notices.  Section 6.03(c) of the Existing Credit Agreement is
hereby amended in its entirety to read as follows:

 

“(b)                           of any litigation, investigation or proceeding
known to and affecting the Borrower, any other Loan Party, MWLM&R or MWU in
which (i) the amount involved exceeds (individually or collectively)
$10,000,000, or (ii) injunctive relief or other relief is sought, which could be
reasonably expected to have a Material Adverse Effect; and”

 

Paragraph 2.15 Guaranties.  Section 6.14(a) of the Existing Credit Agreement is
hereby amended by deleting the last sentence thereof in its entirety which
sentence reads as follows:

 

“If and when Borrower or its Subsidiaries own, directly or indirectly, 100% of
the membership interest in MWLM&R, Borrower shall cause MWLM&R to comply with
the provisions of clauses (a) and (b) of this Section; provided, however,
Borrower shall retain the right, subject to Section 1.08, to subsequently
designate MWLM&R as an Excluded Venture.”

 

Paragraph 2.16         Maintenance of Insurance.  Section 6.07(a) of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:

 

“(a) Maintain, and use commercially reasonable efforts to cause MWLM&R, and MWU
to maintain, with responsible insurance companies insurance with respect to its
properties and business (including business interruption insurance) against such
casualties and contingencies and of such types and in such amounts as is
customary in the case of similar businesses operating in the same or similar
locations and which is otherwise reasonably satisfactory to the Administrative
Agent and will (i) furnish to the Administrative Agent annually, and in any
event not later than the delivery of financial statements pursuant to
Section 6.01(a), a certificate or certificates of insurance from the applicable
insurance company evidencing the existence of insurance required to be
maintained by this Agreement and evidencing that Administrative Agent is listed
as sole loss payee on property insurance and the Administrative Agent is an
additional insured on liability insurance (except that the MWLM&R and MWU
insurance policies shall not be required to list the Administrative Agent as a
loss payee or additional insured), and (ii) upon request of the Administrative
Agent, furnish at reasonable intervals a certificate of a Responsible Officer of
the Borrower setting forth the nature and extent of all insurance maintained in
accordance with this paragraph.  Without limiting the foregoing, Borrower will
comply at all times with regulations of the Federal Emergency Management Agency
to the extent such regulations require Borrower’s or its Subsidiaries’
properties located in flood prone areas to be insured and will provide evidence
of such required insurance to the Administrative Agent upon the Administrative
Agent’s request.”

 

Paragraph 2.17         Further Assurances; Collateral.  Section 6.15(b) of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:

 

7

--------------------------------------------------------------------------------


 

“(b)  In connection with the actions required pursuant to the foregoing
Section 6.15(a), the Borrower shall cause each of its Subsidiaries to execute
and deliver such stock certificates, blank stock powers, evidence of corporate
authorization, opinions of counsel, current valuations, evidence of title, title
opinions, title insurance and other documents as shall be reasonably requested
by the Administrative Agent, in each case in form and substance reasonably
satisfactory to the Administrative Agent, and in any event otherwise consistent
with the requirements of this Section 6.15, the Security Agreement and the
Mortgages; provided, however, that Borrower and its Subsidiaries shall not be
required to obtain third party consents in order to include assets of the Loan
Parties in the Collateral.  Additionally, Borrower shall cause (i) MWLM&R to
execute an acknowledgment of the pledge by the MarkWest MWLM&R Member of 100% of
its Equity Interest in MWLM&R to the Administrative Agent, on behalf of the
Secured Parties, and shall pledge or cause the MarkWest MWLM&R Member and any
other Subsidiary of the Borrower that owns or acquires any additional membership
interest in MWLM&R to pledge such additional membership interests in MWLM&R to
the Administrative Agent, on behalf of the Secured Parties, and (ii) upon the
closing of the joint venture transaction involving MWU, MWU to execute an
acknowledgment of the pledge by the MarkWest MWU Member of 100% of its Equity
Interest in MWU to the Administrative Agent, on behalf of the Secured Parties,
and shall pledge or cause the MarkWest MWU Member and any other Subsidiary of
the Borrower that owns or acquires any additional membership interest in MWU to
pledge such additional membership interests in MWU to the Administrative Agent,
on behalf of the Secured Parties.”

 

Paragraph 2.18 Liens.  Section 7.01(i) of the Existing Credit Agreement is
hereby amended in its entirety to read as follows:

 

“(i) any Lien existing on any asset (other than stock of a Subsidiary held by a
Loan Party) (i) prior to acquisition thereof by the Borrower or a Subsidiary,
(ii) in the case of MWLM&R becoming a Loan Party, prior to the time that MWLM&R
is joined as a Loan Party, or (iii) in the case of MWU becoming a Loan Party,
prior to the time that MWU is joined as a Loan Party, and in each case, not
created in contemplation of such acquisition or joinder; provided that (A) no
such Lien shall be extended to cover property other than the asset being
acquired and proceeds thereof, (B) such Lien was not created in contemplation of
or in connection with such acquisition or joinder, and (C) the Indebtedness
thereby secured is permitted by Section 7.04(e) or Section 7.04(g);”

 

Paragraph 2.19  Liens.  A new sentence is added at the end of Section 7.01 of
the Existing Credit Agreement to read as follows:

 

“Additionally, after the Second Amendment Effective Date and prior to MWLM&R
transferring the MWLM&R Collateral Assets to MarkWest MWLM&R Member or any other
Loan Party, Borrower agrees not to create, incur, assume or suffer to exist, nor
to permit MWLM&R to create, incur, assume or suffer to exist, any Lien upon any
of the MWLM&R Collateral Assets, whether now owned or hereafter acquired other
than Permitted Liens described in Sections 7.01 but specifically excluding
Permitted Liens described in Sections 7.01(b), (i), (j), (k), (n), (u) and (w).”

 

Paragraph 2.20  Investments.  Section 7.02(a) of the Existing Credit Agreement
is hereby amended in its entirety to read as follows:

 

8

--------------------------------------------------------------------------------


 

“(a)                            Investments existing on the Effective Date and,
in the event that any Excluded Venture is joined as a Loan Party, Investments of
such Excluded Venture existing on the date of such joinder;”

 

Paragraph 2.21  Investments.  Section 7.02(g) of the Existing Credit Agreement
is hereby amended in its entirety to read as follows:

 

“(g)                           Investments (i) in MWLM&R existing on the Second
Amendment Effective Date or made in connection with the MWLM&R Acquisition and
subsequent contributions to MWLM&R to fund MWLM&R’s business and operations
constituting a Permitted Business, including, without limitation, the business
and operations of any Liberty JVs directly or indirectly owned by MWLM&R when
and if any are formed, and (ii) in MWU existing on the Second Amendment
Effective Date or made in connection with the MWU JV Transaction and subsequent
contributions to fund MWU’s business and operations constituting a Permitted
Business, including, without limitation, the business and operations of MWU and
the Liberty JVs directly or indirectly owned by MWU when and if any are formed;
provided after giving effect to any such Investment the Borrower is in pro forma
compliance with Section 7.15;”

 

Paragraph 2.22                     Amended Annex 1.  Annex 1 “Commitments” to
the Existing Credit Agreement is hereby amended in its entirety by Annex 1 
attached to this Amendment.  Any reference in the Existing Credit Agreement to
such Annex shall be deemed to refer to such Annex as amended by amended Annex 1.

 

Paragraph 2.23                     Amended Schedule 5.14.  Schedule 5.14
“Subsidiaries and Other Equity Investments” to the Existing Credit Agreement is
hereby amended in its entirety by Amended Schedule 5.14  attached to this
Amendment.  Any reference in the Existing Credit Agreement to such Schedule
shall be deemed to refer to such Schedule as amended by Amended Schedule 5.14.

 

ARTICLE III.

 

CONDITIONS OF EFFECTIVENESS

 

Paragraph 3.1                Second Amendment Effective Date.  This Amendment
shall become effective as of the date first above written when and only when:

 

(a) Administrative Agent shall have received all of the following, at
Administrative Agent’s office, duly executed and delivered and in form,
substance and date reasonably satisfactory to Administrative Agent:

 

(i)                                     this Amendment, executed by the
Borrower, each of the Lenders, the Administrative Agent, Issuing Bank, and
Swingline Lender and the Consent and Agreement attached to this Amendment
executed by the Guarantors;

 

(ii)                                  replacement Notes for the Lenders whose
Commitment has changed executed by the Borrower in favor of each such Lender
requesting such a Note, each Note in a principal amount equal to such Lender’s
Commitment and each Note dated as of the Second Amendment Effective Date;

 

(iii)                               from the Borrower and the Guarantors, such
certificates of secretary, assistant secretary, manager, or general partner, as
applicable, as the Administrative Agent may reasonably

 

9

--------------------------------------------------------------------------------

 


 

require, certifying (i) resolutions of its board of directors, managers or
members (or their equivalent) authorizing the execution and performance of this
Amendment which such Person is executing in connection herewith, (ii) the
incumbency and signature of the officer executing this Amendment, and
(iii) there has been no change in such Person’s Organization Documents from the
copies of such Person’s Organization Documents most recently delivered to the
Administrative Agent and Lenders or attaching any amendments or restatements
thereof;

 

(iv)                              a certificate from Borrower (i) representing
and warranting that, on and as of the Second Amendment Effective Date, before
and after giving effect to the increase in Commitments resulting hereunder
(A) no Default or Event of Default exists or would exist prior to and
immediately after giving effect to the increase in the Commitments, (B) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (except to the extent
that any representation and warranty that is qualified by materiality shall be
true and correct in all respects) on and as of the Second Amendment Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects (except to the extent that any representation and warranty
that is qualified by materiality shall be true and correct in all respects) as
of such earlier date, and except that the representations and warranties
contained in subsections (a) and (b) of Section 5.06 shall be deemed to refer to
the most recent financial statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01, and (C) all financial covenants in Section 7.15
would be satisfied on a pro forma basis as of the most recent testing date and
on the Second Amendment Effective Date after giving effect to actual Credit
Exposure on the Second Amendment Effective Date, if any, (ii) ratifying and
confirming each of the Loan Documents, (iii) agreeing that all Loan Documents
shall apply to the Obligations as they are or may be increased by this Amendment
and (iv) agreeing that its obligations and covenants under each Loan Document
are otherwise unimpaired by this Amendment and shall remain in full force and
effect; and

 

(v)                                 an opinion from Hogan Lovells US LLP,
counsel to each Loan Party and the General Partner, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

(b)                                 Borrower shall have paid:

 

(i)                                     all recording, handling, amendment and
other fees required to be paid to Administrative Agent pursuant to any Loan
Documents for which Borrower has received an invoice at least one (1) Business
Day prior to the Second Amendment Effective Date;

 

(ii)                                  the arrangement fee to be paid to the
Arranger pursuant to the Second Amendment Fee Letter, which arrangement fee once
paid will be fully earned and nonrefundable;  and

 

(iii)                               the upfront fee to be paid to the
Administrative Agent pursuant to the Second Amendment Fee Letter for the account
of each Lender increasing its Commitment, which upfront fee will be paid to each
Lender increasing its Commitment that sends its signed signature page to this
Amendment to the Administrative Agent’s counsel by noon, New York time on
December 29, 2011, which fee once paid will be fully earned and nonrefundable.

 

(c)                                  Borrower shall have paid, in connection
with such Loan Documents, all other fees and reimbursements required to be paid
to Administrative Agent pursuant to any Loan Documents for which Borrower has
received an invoice at least one (1) Business Day prior to the Second Amendment
Effective

 

10

--------------------------------------------------------------------------------


 

Date, or otherwise due Administrative Agent and including invoiced fees and
disbursements of Administrative Agent’s attorneys.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Paragraph 4.1                Representations and Warranties.  In order to induce
each Lender to enter into this Amendment, Borrower and each Guarantor represent
and warrant to each Lender that:

 

(a)                                  The representations and warranties
contained in Article V of the Existing Credit Agreement are true and correct in
all material respects (except to the extent that any representation and warranty
that is qualified by materiality shall be true and correct in all respects) at
and as of the time of the effectiveness hereof, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct  in all material respects (except to the extent
that any representation and warranty that is qualified by materiality shall be
true and correct in all respects) as of such earlier date.

 

(b)                                 Borrower and Guarantors are duly authorized
to execute and deliver this Amendment and the other Amendment Documents to which
they are a party and Borrower is and will continue to be duly authorized to
borrow monies and to perform its obligations under the Credit Agreement.
Borrower and Guarantors have duly taken all limited partnership, limited
liability company or corporate action, as applicable, necessary to authorize the
execution and delivery of this Amendment and the other Amendment Documents to
which they are a party and, in the case of Borrower, to authorize the
performance of the obligations of Borrower hereunder and thereunder.

 

(c)                                  When duly executed and delivered, each of
this Amendment and the Credit Agreement will be a legal, valid and binding
obligation of Borrower, enforceable in accordance with its terms, except as
limited by bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and by equitable principles of
general application.

 

(d)                                 No Default or Event of Default exists or
will exist prior to and immediately after giving effect to this Amendment.

 

ARTICLE V.

 

MISCELLANEOUS

 

Paragraph 5.1                Ratification of Agreements.  The Existing Credit
Agreement as hereby amended is and shall continue to be in full force and effect
and is hereby ratified and confirmed in all respects.  The Loan Documents, as
they may be amended or affected by the various Amendment Documents, are hereby
ratified and confirmed in all respects. Any reference to the Credit Agreement in
any Loan Document shall be deemed to be a reference to the Existing Credit
Agreement as hereby amended.  The execution, delivery and effectiveness of this
Amendment and the other Amendment Documents shall not, except as expressly
provided herein or therein, operate as a waiver of any right, power or remedy of
Lenders under the Credit Agreement, the Notes, or any other Loan Document nor
constitute a waiver of any provision of the Credit Agreement, the Notes or any
other Loan Document.  Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to

 

11

--------------------------------------------------------------------------------


 

secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case, as amended by this Amendment.

 

Paragraph 5.2                            Survival of Agreements. All
representations, warranties, covenants and agreements of Borrower and the
Subsidiary Guarantors herein shall survive the execution and delivery of this
Amendment and the performance hereof, including without limitation the making or
granting of the Loans, and shall further survive until Payment in Full of the
Obligations.

 

Paragraph 5.3                Loan Documents.  This Amendment, and each of the
other Amendment Documents, is a Loan Document, and all provisions in the Credit
Agreement pertaining to Loan Documents apply hereto and thereto.

 

Paragraph 5.4                Governing Law.  This Amendment shall be governed by
and construed in accordance the laws of the State of New York and any applicable
laws of the United States of America in all respects, including construction,
validity and performance.

 

Paragraph 5.5                Miscellaneous.               This Amendment is a
“Loan Document” referred to in the Credit Agreement.  The provisions relating to
Loan Documents in Article X of the Credit Agreement are incorporated in this
Amendment by reference.  Unless stated otherwise (a) the singular number
includes the plural and vice versa and words of any gender include each other
gender, in each case, as appropriate,  (b) headings and captions may not be
construed in interpreting provisions and (c) if any part of this Amendment is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable.

 

Paragraph 5.6                Release.  As additional consideration for the
execution, delivery and performance of this Amendment by the parties hereto and
to induce the Administrative Agent, Issuing Bank, Swingline Lender and the
Lenders to enter into this Amendment, the Borrower warrants and represents to
the Administrative Agent, Issuing Bank, Swingline Lender and the Lenders that to
its knowledge no facts, events, statuses or conditions exist or have existed
which, either now or with the passage of time or giving of notice, or both,
constitute or will constitute a basis for any claim or cause of action against
the Administrative Agent, Issuing Bank, Swingline Lender or any Lender or any
defense to (i) the payment of the Obligations under the Notes and/or the Loan
Documents, or (ii) the performance of any of its obligations with respect to the
Notes and/or the Loan Documents.  In the event any such facts, events, statuses
or conditions exist or have existed, Borrower unconditionally and irrevocably
hereby RELEASES, RELINQUISHES and forever DISCHARGES Administrative
Agent, Issuing Bank, Swingline Lender and the Lenders, as well as their
predecessors, successors, assigns, agents, officers, directors, shareholders,
employees and representatives, of and from any and all claims, demands, actions
and causes of action of any and every kind or character, past or present, which
Borrower may have against any of them or their predecessors, successors,
assigns, agents, officers, directors, shareholders, employees and
representatives arising out of or with respect to (a) any right or power to
bring any claim for usury or to pursue any cause of action based on any claim of
usury, and (b) any and all transactions relating to the Loan Documents occurring
prior to the date hereof, including any loss, cost or damage, of any kind or
character, arising out of or in any way connected with or in any way resulting
from the acts, actions or omissions of any of them, and their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives, including any breach of fiduciary duty, breach of any duty of
fair dealing, breach of confidence, breach of funding commitment, undue
influence, duress, economic coercion, conflict of interest, negligence, bad
faith, malpractice, intentional or negligent infliction of mental distress,
tortious interference with contractual relations, tortious interference with
corporate governance or prospective business advantage, breach of contract,
deceptive trade practices, libel, slander or conspiracy, but in each case only
to the extent permitted by applicable Law.

 

12

--------------------------------------------------------------------------------


 

Paragraph 5.7                Counterparts; Fax.  This Amendment may be
separately executed in counterparts and by the different parties hereto in
separate counterparts, each of which when so executed shall be deemed to
constitute one and the same Amendment.  This Amendment and the other Amendment
Documents may be validly executed by facsimile or other electronic transmission.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

 

[The remainder of this page has been intentionally left blank.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

MARKWEST ENERGY PARTNERS, L.P.

 

 

 

By: MarkWest Energy GP, L.L.C., its general partner

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

1

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

/s/ Suzanne F. Ridenhour

 

 

Name:

Suzanne F. Ridenhour

 

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, Issuing Bank and Swingline
Lender

 

 

 

 

 

By:

/s/ Suzanne F. Ridenhour

 

 

Name:

Suzanne F. Ridenhour

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Don J. McKinnerney

 

 

Name:

Don J. McKinnerney

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Greg Determann

 

Name:

Greg Determann

 

Title:

Senior Vice President

 

2

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ LARRY ROBINSON & POLLY SHOTT

 

Name:

Larry Robinson & Polly Schott

 

Title:

Directors

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ JEANIE GONZALEZ

 

Name:

Jeanie Gonzalez

 

Title:

Senior Credit Executive

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ SHERRESE CLARKE

 

Name:

Sherrese Clarke

 

Title:

Authorized Signatory

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ JUSTIN M. ALEXANDER

 

Name:

Justin M. Alexander

 

Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ ADAM H. FEY

 

Name:

Adam H. Fey

 

Title:

Director

 

 

 

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ SREEDHAR R. KONA

 

Name:

Sreedhar R. Kona

 

Title:

Assistant Vice President

 

3

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ GREGORY C. MAGNUSON

 

Name:

Gregory C. Magnuson

 

Title:

Vice President

 

 

 

 

UBS LOAN FINANCE LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ IRJA R. OTSA & JOSELIN FERNANDES

 

Name:

Irja R. Otsa & Joselin Fernandes

 

Title:

Associate Directors

 

 

 

 

CAPITAL ONE, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ SCOTT L. JOYCE

 

Name:

Scott L. Joyce

 

Title:

Senior Vice President

 

 

 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ EKATERINA V. EVSEEV

 

Name:

Ekaterina V. Evseev

 

Title:

Corporate Banking Officer

 

 

 

 

NATIXIS,

 

as a Lender

 

 

 

 

 

By:

/s/ LOUIS P. LAVILLE, III

 

Name:

Louis P. Laville, III

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ DANIEL PAYER

 

Name:

Daniel Payer

 

Title:

Managing Director

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

By:

/s/ MASAKAZU HASEGAWA

 

Name:

Masakazu Hasegawa

 

Title:

Managing Director

 

4

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

as a Lender

 

 

 

 

 

By:

/s/ ARI BRUGER

 

Name:

Ari Bruger

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ MICHAEL SPAIGHT

 

Name:

Michael Spaight

 

Title:

Associate

 

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC

 

as a Lender

 

 

 

By:

/s/ MICHELLE LATZONI

 

Name:

Michelle Latzoni

 

Title:

Authorized Signatory

 

 

 

 

CITIBANK, N. A,

 

as a Lender

 

 

 

By:

/s/ JOHN F. MILLER

 

Name:

John F. Miller

 

Title:

Attorney-in-fact

 

5

--------------------------------------------------------------------------------


 

Second Amendment

 

CONSENT AND AGREEMENT

 

Each of the undersigned (in their individual capacity, each a “Guarantor”), as
of the Second Amendment Effective Date hereby (i) consents to the provisions of
this Amendment and the transactions contemplated herein, (ii) ratifies and
confirms the Amended and Restated Guaranty dated as of July 1, 2010 made by it
for the benefit of Administrative Agent and Lenders executed pursuant to the
Credit Agreement and the other Loan Documents, (iii) agrees that all of its
respective obligations and covenants thereunder shall remain unimpaired by the
execution and delivery of this Amendment and the other documents and instruments
executed in connection herewith, and (iv) agrees that the Amended and Restated
Guaranty and such other Loan Documents shall remain in full force and effect.

 

 

MARKWEST ENERGY FINANCE CORPORATION

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

 

 

 

 

 

 

MARKWEST ENERGY OPERATING COMPANY, L.L.C.

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

 

 

 

 

 

 

MARKWEST HYDROCARBON, INC.

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

1

--------------------------------------------------------------------------------

 


 

 

MARKWEST ENERGY GP, L.L.C.

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

 

 

 

MASON PIPELINE LIMITED LIABILITY COMPANY

 

 

 

By:

MarkWest Hydrocarbon, Inc.,

 

 

its sole Member

 

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

 

 

 

WEST SHORE PROCESSING COMPANY, L.L.C.

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member and Manager

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

 

 

 

MARKWEST MICHIGAN PIPELINE COMPANY, L.L.C.

 

MARKWEST OKLAHOMA GAS COMPANY, L.L.C.

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its Managing Manager

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

Nancy K. Buese

 

 

Senior Vice President & Chief Financial Officer

 

2

--------------------------------------------------------------------------------


 

 

MARKWEST ENERGY APPALACHIA, L.L.C.

 

MARKWEST GAS SERVICES, L.L.C.

 

MARKWEST POWER TEX, L.L.C.

 

MARKWEST PINNACLE, L.L.C.

 

MARKWEST PNG UTILITY, L.L.C.

 

MARKWEST TEXAS PNG UTILITY, L.L.C.

 

MARKWEST BLACKHAWK, L.L.C.

 

MARKWEST NEW MEXICO, L.L.C.

 

MARKWEST ENERGY EAST TEXAS

 

GAS COMPANY, L.L.C.

 

MARKWEST PIPELINE COMPANY, L.L.C.

 

MARKWEST JAVELINA COMPANY, L.L.C.

 

MARKWEST JAVELINA PIPELINE COMPANY, L.L.C.

 

MARKWEST LIBERTY GAS GATHERING, L.L.C.

 

MARKWEST GAS MARKETING, L.L.C.

 

MARKWEST MARKETING, L.L.C.

 

MARKWEST MOUNTAINEER PIPELINE COMPANY, L.L.C.

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

 

Nancy K. Buese

 

 

 

Senior Vice President & Chief Financial Officer

 

 

 

 

 

MATREX L.L.C.

 

 

 

By:

West Shore Processing Company, L.L.C.,

 

 

its sole Member and Manager

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member and Manager

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

 

Nancy K. Buese

 

 

 

Senior Vice President & Chief Financial Officer

 

3

--------------------------------------------------------------------------------


 

 

MARKWEST MCALESTER, L.L.C.

 

 

 

By:

MarkWest Oklahoma Gas Company, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

 

Nancy K. Buese

 

 

 

Senior Vice President & Chief Financial Officer

 

 

 

 

 

 

 

 

 

MARKWEST RANGER PIPELINE COMPANY, L.L.C.

 

 

 

By:

MarkWest Energy Appalachia, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

By:

/s/ NANCY K. BUESE

 

 

 

Nancy K. Buese

 

 

 

Senior Vice President & Chief Financial Officer

 

4

--------------------------------------------------------------------------------

 